PARDEE, Circuit Judge
(dissenting). On a careful examination of all the evidence submitted by the plaintiff on the trial below, I find none sufficient to warrant the submission to the jury of the issue of simple negligence on the part of the railroad company or any of its employes'. However, over the objections of the defendant below, the trial judge did submit to the jury in an involved charge the question of wanton negligence, and that error was sufficient to mislead and prejudice the jury in determining the questions of simple, wanton, and contributory negligence involved in the case; and I doubt whether we are'authorized to assume that the jury based their verdict wholly upon the evidence submitted under the first count of the complaint.